EXHIBIT 31.2 CHIEF FINANCIAL OFFICER CERTIFICATION I, James M. Kratochvil, Chief Financial Officer of Berry Plastics Corporation, certify that: 1. I have reviewed this annual report on Form 10-KA of Berry Plastics Corporation (the “Registrant”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.
